DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 1/27/2022:
Claims 1-3, 5-8, and 10-11 are pending in the current application.  Claims 1 and 7-8 have been amended and Claims 4 and 9 are cancelled.
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
6.	Claims 1-2, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goesmann US PG Publication 2014/0038021 in view of Feddrix US PG Publication 2006/0275656.
Regarding Claims 1 and 7-8, Goesmann discloses a battery module for a high-voltage battery of a motor vehicle comprising at least two battery cells (prismatic storage cell) 10, two pressure plates 30/35 between which the battery cells 10 are arranged, and at least two tie rods 40, 41, and 42 which are guided along opposite side regions of the at least two battery cells 10 and which are connected to the pressure plates (by welding, para 0028), forming a cell module frame which surrounds the battery cells and presses the battery cells together, and wherein the tie rods are connected to the battery cells by an adhesive bond (e.g. heat-conducting adhesive is applied between 40a, 42a and the cells) in a materially integral manner (see Figs 1-3; paras 0019, 0026-0034).  Although Goesmann does not specifically refer to the bond as materially integral, an adhesive/glue is used, which is also what is used in the instant invention.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Although Goesmann does not specifically recite that the tie rods 40/42 are adhesively bonded to the respective side regions of the cells, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to also bond the respective sides of the cells of Goesmann using the heat-conductive adhesive used for the cell bottoms since the skilled artisan would expect this to improve thermal contact between the cells and the tie rods (heat-conducting plate).  
Goesmann teaches the use of an electrically insulating adhesive on the battery cell main surfaces, (para 0027) but does not discuss the material of the battery housing (e.g. does not say that it is metallic) and does not specifically disclose that the metallic cell housing is coated in at least some areas with an KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Goesmann modified by Feddrix does not specifically disclose that a U-shaped area of a rectangular-shaped front side of the respective cell housings is coated with the lacquer and the U-shaped area is formed by edge areas of the front side wherein the edge area are arranged along two short sides and one long side of the front side.  However, the skilled artisan would understand that in the structure of Goesmann modified by Feddrix, if an entire surface of the rectangular-shaped front side of a first cell housing of a first battery cell is coated with lacquer, then a sub-area that is U-shaped could be drawn, for example, and being formed by edge areas of the front side wherein the edge area are arranged along two short sides and one long side of the front side which would be coated with the lacquer to meet the claim limitation, and this delineated U-shaped area coating would not preclude the rest of the front side from being coated.  Further, since Goesmann modified by Feddrix teaches that the entirety of the front and rear main faces of each cell in a stack (see Figs 1-2) are covered in the electrically insulating lacquer, then the skilled artisan would understand that one cell having a selected “U-shaped area” on a front side of a first cell housing of a first battery cell an entire area of a rectangular-shaped rear side of a second cell housing of a second battery cell would be coated with the lacquer and the front side of the first cell housing of the 
Regarding Claim 2, since Fig 1 shows adhesive films 20 on main surfaces 14 and 15 of the battery cells 10, and Fig. 2 shows that main surfaces of cells 10 are disposed adjacent to pressure plates 30/35, and since pressure plates are pressed against the battery cells (see Figs 1-3; para 0027), then the skilled artisan would expect pressure plates to be connected to the battery cell adjacent to the respective pressure plate by an adhesive bond in a materially integral manner.  If it is not inherent that this connection is in place, then the skilled artisan would have found it obvious before the effective filing date of the instant application to connect the pressure paltes 30/35 of Goesmann to battery cells 10 that are adjacent to the respective pressure plates by an adhesive bond in a materially integral manner because the cells 10 are bonded to one another in this same manner and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  Further, this bond would simplify construction of the battery module because every battery cell 10 would be covered on both sides by the adhesive films 20, not just surfaces that do not contact an adjacent cell. 
Regarding Claim 5, Goesmann discloses that the tie rods are formed of metal and that an electric insulation layer is arranged between the storage cells and tie rods (e.g. paras 0016, 0019) and so because Goesmann discusses the use of electrically non-conductive material on the battery housing, it would have been obvious to coat (completely, for total insulative protection) the lacquer onto the bottom sides of the battery cells for thermally connecting the bottom sides to a metallic cooler (the bottom portion 40a, 42a of tie rods 40/42, or lower tie rods, which are heat-conductive plates and these plates are in contact with a cooling device, paras 0032-0033) since the electric insulation property of the lacquer would be needed in such a configuration.   The use of a known technique to improve similar devices (methods or products) in KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Regarding Claim 6, Goesmann discloses that the bottom sides of the cells 10 are thermally connected to the metallic cooler for cooling the battery module by an adhesive bond with the lower tie rod plats 42a/40a in a materially integrated manner for thermal coupling between the battery module and the cooler (paras 0032-0033).
Regarding Claims 10 and 11, although Goesmann does not describe the battery module as a “high voltage battery” (“for a motor vehicle” being an intended use), the skilled artisan would be capable of combining sufficient battery modules to create any voltage required for a motor vehicle battery since Goesmann does design the battery module for a motor vehicle.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, because Goesmann intends the battery to be used in a motor vehicle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the high voltage battery in a vehicle (and therefore provide a vehicle) since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goesmann US PG Publication 2014/0038021 modified by Feddrix US PG Publication 2006/0275656, as applied to Claim 2, and further in view of Shaffer US PG Publication 2017/0077545.
Regarding Claim 3, Goesmann modified by Feddrix discloses the claimed battery module of Claim 2, the rejection of which is incorporated herein in its entirety.  Goesmann modified by Feddrix teaches the use of an adhesive material on the battery cell surfaces and the rejection of Claim 2 explains why it is at 10 of Goesmann modified by Feddrix to the end plates 30/35 using an adhesive such as polyurethane adhesive, an epoxy adhesive, and/or an acrylic adhesive because Shaffer teaches that these materials are used for such an application and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
8.	Applicant's arguments have been fully considered but they are not persuasive, and are directed to the newly amended claims, which are addressed in the updated rejection above.  Further, 
Arguments directed at claim 1
9.	Applicant argues that Goesmann dos not disclose that the insulating material could be a lacquer formed only in a U-shaped area on the main surfaces. 
	The Office has considered this argument and respectfully disagrees.  It is submitted that Applicant’s arguments are not commensurate in scope with the claims.  There is no requirement in the claims that the lacquer is coated ONLY on a U-shaped area of the rectangular front side, but rather the claim merely recites “a U-shaped area”, the interpretation of which is explained above in the rejection.
	Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
10.	Applicant argues that the teachings of Feddrix are not applicable to those of Goesmann since Feddrix only discloses applying lacquer to cell exteriors while the main surfaces of Goesmann are arranged on interior surfaces of adjacent storage cells.  
The Office has considered this argument and respectfully disagrees.  It is submitted that the skilled artisan would recognize that the teachings of Feddrix and Goesmann are both directed to coating exterior surfaces of battery cells, and the teachings are applicable and combinable regardless of whether the cell faces another battery or outside structure, since the skilled artisan would clearly see that both systems would benefit from strong structure (casing material) and they both require an electrically insulative material on the exterior of the housing.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Striegel US PG Publication 2018/0097209 discloses a frame-shaped insulating member that is shaped as .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LISA S PARK/
Primary Examiner, Art Unit 1729